ITEMID: 001-70583
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF FEDOROV AND FEDOROVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;No violation of P4-2;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 7. The applicants were born in 1961 and 1962 respectively and live in the village of Kormilovka, Omsk Region.
8. The applicants, a married couple, used to live in Kargasok of the Tomsk Region where they worked as veterinarians. The first applicant held the position of Head Veterinarian of the Kargasok District.
9. On 26 September 1996 criminal proceedings for fraud were instituted against the first applicant and an obligation not to leave the place of his residence without permission was imposed on him as a preventive measure. On 22 October 1996 by an order of the investigator the first applicant was suspended from his employment.
10. In February 1998 criminal proceedings for fraud were instituted against the second applicant and an obligation not to leave the place of her residence without permission was imposed on her as a preventive measure.
11. The criminal proceedings against both applicants were joined on 17 August 1998. The applicants were accused of submitting false reports on business trips in order to obtain cash from the veterinary practice where the first applicant worked unlawfully.
12. On 17 July 2000 the applicants asked for the obligation not to leave their place of residence without permission to be cancelled. It appears that the application was not considered.
13. Over the course of six years the criminal case was several times remitted by the courts for additional investigation: in May 1997 and on 5 February 1998, 21 September 1999, 31 May 2000 and 31 October 2000.
14. In 2001 the applicants' minor son was invited to attend an interview for a place at the Omsk State Agrarian University. The applicants submitted that he did not attend the interview since neither of them was allowed to accompany him in the journey to Omsk. On an unspecified date the acting prosecutor of the Kargasok District provided the second applicant with the following letter:
“[The letter] is given to Ms Bevia Andreyevna Fedorova ... in order to confirm that on 10-11 July 2001 she was summoned to the Prosecutor's Office of the Kargasok District, as a result of which she could not leave for Omsk together with her son and be present at ... the interview on 12 July.
[The letter] is to be presented to the examination panel of the Institute of Veterinary Medicine at the Omsk State Agrarian University.”
The applicants' son, having passed general entry exams, was later admitted to the University.
15. On 13 August 2002 the Parabelskiy District Court of the Tomsk Region acquitted the applicants and cancelled the obligation not to leave their place of residence without permission. On appeal, on 16 December 2002 the Tomsk Regional Court quashed the judgment and remitted the case for a fresh examination by a different composition of judges.
16. On 8 May 2003 the Parabelskiy District Court of the Tomsk Region terminated the criminal proceedings against the applicants for lack of indication that a crime had been committed. The ruling was quashed on appeal on 30 June 2003 by the Tomsk Regional Court, which remitted the case for a fresh examination to the Molchanovskiy District Court of the Tomsk Region.
17. The Molchanovskiy District Court convicted the first applicant of misappropriation of property held in trust and sentenced him to one year's imprisonment on 31 December 2003. He was not required to serve the sentence on account of the statutory time-bar. The second applicant was fully acquitted. The court also lifted the obligation not to leave the place of residence without permission in respect of both applicants, although it had already been cancelled by the Parabelskiy District Court of the Tomsk Region on 13 August 2002.
18. On appeal, on 15 April 2004 the Tomsk Regional Court reversed the judgment in the part relating to the conviction of the first applicant and remitted the case for a fresh examination. The court decided not to apply any measures of restraint in respect of the applicant.
19. The case was subsequently transmitted to the Sovetskiy District Court of the Tomsk Region. On 28 February 2005 the Sovetskiy District Court of the Tomsk Region convicted the first applicant of misappropriation of property held in trust and sentenced him conditionally to one year's imprisonment. The court, however, released the applicant from the punishment because of the expiry of the statutory time-limit.
20. On 25 April 2005 the Tomsk Regional Court reversed the judgment on appeal. It held that the first instance court should not have first convicted the applicant of the offence and then released him from the punishment, but should have terminated the criminal proceedings. Accordingly, the appeal court discontinued the criminal proceedings against the applicant on account of expiry of the statutory time-limit.
“When there are sufficient grounds for believing that an accused person may evade an inquiry, preliminary investigation or trial or will obstruct the establishment of the truth in a criminal case or will engage in criminal activity, or in order to secure the execution of a sentence, the inquirer, investigator, prosecutor or court may apply one of the following measures of restraint in respect of the accused: a written undertaking not to leave a specified place, a personal guarantee or a guarantee by a public organisation, or taking into custody. [...]”
“In exceptional instances, a preventive measure may be applied to a suspect who has not been charged. In such a case, charges must be brought against the suspect within ten days after a preventive measure is applied. If no charges are brought within the period specified, the preventive measure shall be cancelled.”
“When the need for application of a preventive measure is being considered and the type of measure chosen... the circumstances to be taken into account shall include... the gravity of the charges brought and the personality of the suspect or the accused, occupation, age, health, family status and other circumstances.”
“A preventive measure shall be applied under an order made by an inquirer, an investigator, or a prosecutor, or a reasoned decision given by a court, which shall specify the offence of which the person is suspected or accused and the grounds for application of the preventive measure. The person concerned shall be informed of the order or decision and at the same time the person shall be provided with explanations concerning the procedure for appealing against the preventive measure applied.
A copy of the order or the decision on the application of the preventive measure shall be immediately handed to the person concerned.”
“A written undertaking not to leave a specified place consists in obtaining from the suspect or the accused an obligation not to leave the place of residence or of temporary stay without the permission of a person conducting an inquiry, an investigator, a prosecutor, or a court. In the event of breach by the suspect or the accused of the written undertaking given by him, a stricter preventive measure may be applied about which he should be informed when the obligation is withdrawn.”
“A written undertaking not to leave a specified place consists in obtaining from the suspect or the accused an obligation:
(1) not to leave the place of residence or of temporary stay without the permission of a person conducting an inquiry, an investigator, a prosecutor or a court;
(2) to appear before a person conducting an inquiry, an investigator, a prosecutor or a court at appointed terms;
(3) not to impede the criminal proceedings in any other way.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
